DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on July 29, 2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-12 and 14-21 are pending. Claims 12 and 14-20 are withdrawn from further consideration pursuant to a previous restriction requirement. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings were received on July 29, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 9, 11, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Pub. No. US 2003/0012541 A1 to Shimomichi et al. (hereinafter “Shimomichi”).
In re claim 1, Shimomichi discloses an optical fiber circuit board, see FIGS. 1-4, comprising: 
at least two substrates/ sheets (3a, 3b) stacked and spaced apart; 
at least one optical fiber assembly (2), wherein each of the at least one optical fiber assembly (2) is disposed between each adjacent two of the at least two substrates (3a, 3b); each of the at least one optical fiber assembly (2) comprises at least one optical fiber (2); and 
a bonding layer (“pressure-sensitive adhesive”), filled in a remaining space between adjacent two of the at least two substrates (3a, 3b) apart from a corresponding optical fiber assembly (2) of the at least one optical fiber assembly (2) to fix each of the at least one optical fiber (2) relative to the adjacent two substrates (3a, 3b); 
wherein the each of the at least one optical fiber (2) comprises: 
a main body portion, disposed in a region covered by corresponding adjacent two substrates (3a, 3b) of the at least two substrates (3a, 3b): and 
an extending portion, connected to the main body portion and disposed outside the region covered by corresponding adjacent two substrates (3a, 3b) of the at least two substrates; 
wherein the extending portion comprises a core within a bare fiber and a UV-curable resin coated on an outer surface of the core, and the optical fiber circuit board further comprises a protective layer/tube (15) wrapped around a periphery of the extending portion.  See paragraphs [0021]-[0027] of Shimomichi for further details. 

In re claim 4, the substrate (3) is made of a flexible material (polyimide).

In re claim 9, as seen in FIG. 2 of Shimomichi, the at least one optical fiber assembly (2) comprises at least one optical fiber (2) arranged in a single layer.

In re claim 11, as seen in FIGS. 1-2 of Shimomichi, each of the at least two substrates (3a, 3b) comprises a substrate body portion and at least one fiber exit opening at sheet edge (3c), each of the at least one fiber exit opening is disposed at an end of the substrate body portion along an extending direction of at least one corresponding optical fiber (2) of the at least one optical fiber (2); wherein the at least one corresponding optical fiber (2) extends from the fiber exit opening towards the protective layer (15).

In re claim 21, the protective layer (15) is a protective sleeve/tube sleeved around the periphery of the extending portion.

Claim(s) 1-5, 7-11, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 7,369,717 to Kuwahara et al. (hereinafter “Kuwahara”).  
In re claim 1, Kuwahara discloses an optical fiber circuit board, see Figures 1-5, comprising: 
at least two substrates (18) stacked and spaced apart; 
at least one optical fiber assembly (12), wherein each of the at least one optical fiber assembly (12) is disposed between each adjacent two of the at least two substrates (18); each of the at least one optical fiber assembly (12) comprises at least one optical fiber (12); and 
a bonding layer (16), filled in a remaining space between adjacent two of the at least two substrates (18) apart from a corresponding optical fiber assembly (12) of the at least one optical fiber assembly (12) to fix each of the at least one optical fiber relative to the adjacent two substrates (18);
wherein the each of the at least one optical fiber (12) comprises: 
a main body portion, disposed in a region covered by corresponding adjacent two substrates (18) of the at least two substrates (18): and 
an extending portion, connected to the main body portion and disposed outside the region covered by corresponding adjacent two substrates (18) of the at least two substrates; 
wherein the extending portion inherently comprises a core and a coating layer coated on an outer surface of the core in order to be terminated with an optical connector (20), and the optical fiber circuit board further comprises a protective layer/channel (14) wrapped around a periphery of the extending portion.  See columns 2-4 of Shimomichi for further details. 

In re claim 2, because the bonding layer (16) may be a ultraviolet light cured urethane, it inherently has a solid state under at least one condition of being in a first temperature range and a first pressure range, and inherently has a fluidity under at least one condition of being in a second temperature range and a second pressure range; wherein any temperature value in the first temperature range is equal to or less than any temperature value in the second temperature range.

In re claim 3, the bonding layer (16) comprises a thermosetting or thermoplastic material selected from the group comprising: acrylate, urethane, epoxy, polyimide, polyethylene, silicone, ultraviolet light cured acrylate, and ultraviolet light cured urethane. 

In re claim 4, the substrate (18) is made of a flexible material (polyimide).

In re claim 5, the at least one optical fiber (12) is a common optical fiber, and the bonding layer (16) may be made made of acrylate.

In re claims 7 and 8, since the physical boundaries of the claimed “thinnest region” are not specified by the claims, an arbitrary region of the bonding layer (16) of Kuwahara may be selected to correspond to the claimed thinnest region. 

In re claim 9, as seen in Figures 1-2 of Kuwahara, the at least one optical fiber assembly (12) comprises at least one optical fiber arranged in a single layer.

In re claim 10, as seen in Figures 1-2 of Kuwahara, the at least one optical fiber assembly (12) comprises a plurality of optical fibers (12) stacked and staggered, or stacked and cross-arranged.

In re claim 11, as seen in Figure 1-2 of Kuwahara, each of the at least two substrates (18) comprises a substrate body portion and at least one fiber exit opening, each of the at least one fiber exit opening is disposed at an end of the substrate body portion along an extending direction of at least one corresponding optical fiber (1) of the at least one optical fiber; wherein the at least one corresponding optical fiber (12) extends from the fiber exit opening.

In re claim 21, the protective layer (14) of Kuwahara is a protective sleeve/tube sleeved around the periphery of the extending portion.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara as applied to claim 1 above.
In re claim 6, Kuwahara teaches his bonding layer (16) is made of acrylic. Thus, Kuwahara only differs from claim 6 in that he does not disclose his at least one optical fiber (12) is a high temperature optical fiber. High temperature optical fibers, such as metal-coated optical fibers were well-known in the art before the effective filing date. In order to use his fiber circuit board in high temperature applications, a known high temperature optical fiber would have been used as the at least one optical fiber (12) of Kuwahara, thereby obtaining the invention specified by claim 6.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to obtain the invention specified by claim 6 in view of Kuwahara combined with common knowledge in the art regarding high temperature optical fibers. 
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomichi or Kuwahara as applied to claim 1 above, and further in view of JP 2000-66034 A to ARISHIMA et al. (hereinafter “Arishima”). 
In re claims 7 and 8, as mentioned in paragraph [0022] of Shimomichi, the diameter of his optical fiber is 250 μm which was a well-known conventional diameter for an optical fiber. Thus, Shimomichi or Kuwahara only differs from claims 7 and 8, if at all, in that neither discloses a thickness of a thinnest region of their bonding layer has the same relative dimension(s) as claimed. Arishima, however, discloses a similar fiber circuit board, see Figure 1, that includes an optical fiber (2) and a bonding layer (5) having a thickness from “25 μm to 200 μm”.  See the English translation of Arishima. In order to use an appropriate bonding layer thickness with an optical fiber having a conventional diameter, the bonding layer of either Shimomichi or Kuwara would have been modified to have the same thickness disclosed by Arishima of 25 μm to 200 μm, thereby obtaining the invention specified by claims 7 and 8.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to obtain the invention specified by claims 7-8 in view of Shimomichi or Kuwahara combined with Arishima.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
August 3, 2022